UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1629



TODD D. RICHEY,

                                                          Petitioner,

          versus


U.S. RAILROAD RETIREMENT BOARD,

                                                          Respondent.



On Petition for Review of an Order of the Railroad Retirement
Board. (No. 00-AP-0031, WCA-000-00-1446)


Submitted:   October 12, 2000             Decided:   October 18, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd D. Richey, Petitioner Pro Se.     Catherine C. Cook, General
Counsel, Karl Theodore Blank, III, Steven Alan Bartholow, Eric Todd
Wooden, UNITED STATES RAILROAD RETIREMENT BOARD, Chicago, Illinois,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Todd D. Richey seeks review of a Railroad Retirement Board

decision affirming the Hearing Officer’s decision to dismiss his

action seeking additional retirement benefits.    We have reviewed

the record and the Board’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the Board.   See Richey

v. United States R.R. Retirement Bd., No. 00-AP-0031 (RRB Apr. 14,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2